UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6805



HARRY JAMES FOWLER,

                                              Plaintiff - Appellant,

          versus


ROGER HUTCHINGS; LIEUTENANT HARTSO,       a/k/a
Marvin Hartso; DEPUTY CORNETT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-98-9-5-2-MU)


Submitted:   September 6, 2001        Decided:    September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry James Fowler, Appellant Pro Se. Harry Lee Davis, Jr., DAVIS
& HAMRICK, L.L.P., Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry James Fowler appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Fowler v. Hutchings, No. CA-98-9-5-2-MU

(W.D.N.C. filed Mar. 29, 2001; entered Apr. 4, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2